Detailed Action
The following is a non-final rejection made in response to claims received on April 22nd 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 11, 19, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 10,126,084 (hereinafter referred to as “OGLESBY” or simply as “the patent”).
Regarding claim 1, Oglesby teaches a suppressor (100) comprising: a suppressor body extending along a central axis from a proximal end portion with a proximal end to a distal end, the suppressor body including: a blast diffusor (370) adjacent the proximal end portion (see Fig. 27), the blast diffusor defining a central opening (372) and configured to direct propellant gases away from the central opening (via supplemental apertures 373); an end plate (315) at the distal end, the end plate defining a central exit opening (317); an upper partition connected to and extending from the blast diffusor to the distal end plate and a lower partition connected to and extending from the blast diffusor to the distal end plate with the lower partition spaced vertically from the upper partition (see Fig. 18 and/or Fig. 28); and a plurality of baffles (375) axially spaced between the blast diffusor and the end plate, each of the plurality of baffles extending between and connecting the upper partition to the lower partition and defining a baffle opening concentric with the central axis (see Figs. 18 and/or 28), the plurality of baffles including a distal-most baffle adjacent the end plate (see Figs. 18 and/or 28); and an outer housing (310) around the suppressor 
Regarding claims 2 and 3, Oglesby teaches a frustoconical passageway between the baffle opening of the distal-most baffle and the central exit opening in the end plate, the passageway expanding in cross-sectional size moving towards the end plate (Figs. 18 and 28 both show that the last baffle tapers outwardly from its opening to its terminal end adjacent to the central exit opening of the end plate).
Regarding claim 4, Oglesby teaches that the passageway connects to the end plate at the central exit opening and connects to the distal-most baffle at the baffle opening (as is shown in Figs. 18 and 28).
Regarding claim 10, Oglesby teaches a mount (330) attached to the proximal end portion of the suppressor body, the mount configured for direct or indirect attachment to a firearm barrel (via mounting aperture 332), the suppressor defining a blast chamber between the mount and the blast diffusor (see Fig. 18).
Regarding claim 11, Oglesby teaches that the blast diffusor (370) defines one or more vent openings (via supplemental apertures 373) defining a passageway from the blast chamber into the inner chamber.
Regarding claim 19, Oglesby teaches that the suppressor body is a single, monolithic structure (the abstract teaches that the suppressor may be formed as an integral unit).
Regarding claim 23, Oglesby teaches that wherein the first outer chamber and the second outer chamber are constructed to vent independently or semi-independently of the inner chamber (via venting cavity 318).


Allowable Subject Matter
Claims 5-9, 12-18, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/Samir Abdosh/
Primary Examiner, Art Unit 3641